      Case 2:15-cv-00463-RCL-SMD Document 302 Filed 11/16/20 Page 1 of 1



                              UNITED STATES DISTRICT C()URT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

 ANGELA MCCULLOUGH,individually
 and for a class of similarly situated persons

         Plaintiffs,

 v.                                                           Case No. 2:15-cv-463-RCL

 THE CITY OF MONTGOMERY,et al.,

           Defendants.


                                                ORDER

         The Court sua sponte ORDERS:

              1. For all motions filed in this case, unless otherwise ordered, a response brief shall

                  be due fourteen days after the motion is filed and a reply brief shall be due seven

                  days after any response brief is filed.

             2. No brief in support of or opposition to a rnotion shall exceed 50 pages and no reply

                  brief shall exceed 25 pages without prior leave of the Court.

             3. Each brief longer than 10 pages shall include a table of contents and table of

                  authorities.

             4. Each motion and opposition shall be accompanied by a proposcd order.

         The Court further ORDERS that the deadlinc to file a motion related to class certification

(including motions that relate to the class certification motions already pending) or its previous

opinions or orders on the motions for summary judgment, to dismiss, or for judgment on the

pleadings is November 18, 2020.

         IT IS SO ORDERED.
                  „skit.                                                      C ie•4•4e..
 Date:                                                               Roy e C. Lamberth
                                                                     United States District Judge
